DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a coupling member connecting the frame to the light source support member, the coupling member further comprising a detachable engagement structure and being used to adjust a second distance between the frame and the light source support member in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites wherein the light source unit comprises a plurality of light emitting diodes disposed on the light source support member. Claim 1, from which claim 12 depends, has been amended to recite wherein “the light from the light emitting diode reaches a substantially entire area of the photocatalytic filter”. Therefore, claim 12 is interpreted to mean that the device comprises a light emitting diode that emits light reaching a substantially entire area of the photocatalytic filter and a plurality of light emitting didoes disposed on the light source support member. The specification has clear support for an embodiment wherein the device comprises one LED emitting light that reaches a substantially entire area of the photocatalytic filter (embodiment of Fig. 3 where one LED is shown illuminating the entire filter, see also para. 93) but this embodiment does not include other LEDs on the light source support member. The specification also has support for another embodiment wherein multiple LEDs are provided (see embodiment of Fig. 4a or Fig. 5a). In this embodiment, the plurality of LEDs together illuminate the entire filter (shown in Fig. 5a, see also para. 101-104), but no single LED of the plurality illuminates the entire filter by itself. Therefore, the specification does not provide support for an embodiment wherein the device comprises a light emitting diode emitting light that reaches a substantially entire area of the photocatalytic filter and also a plurality of light emitting diodes on the light source support member. To overcome this issue, it is recommended to amend claim 1 to recite “at least one light emitting diode” rather than “a light emitting diode”. For the purpose of examination on the merits, the Examiner is interpreting claim 1 as meaning that the light emitting diode can comprise more than one light emitting diode. 
Claims 14 and 20 also include the subject matter of the light source unit including a plurality of light emitting diodes, and are rejected for the same reason as claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites wherein “the photocatalytic filter comprises a plurality of photocatalytic filters”. This limitation renders the claim indefinite because it is unclear how a single photocatalytic filter can also be multiple photocatalytic filters. It is recommended to amend claim 1, from which claim 2 depends, to recite “at least one photocatalytic filter” rather than “a photocatalytic filter”.
Claim 9 recites wherein “the photocatalytic filter comprises a plurality of photocatalytic filters” and is rejected for the same reason as claim 2.
Claim 10 recites wherein “the light source support member comprises a plurality of light source support members”. This limitation renders the claim indefinite because it is unclear how a single support member can also be multiple support members. It is recommended to amend claim 1, from which claim 10 depends, to recite “at least one light source support member” rather than “a light source support member”. 
Claim 14 recites wherein “the light emitting diode comprises a plurality of light emitting diodes”. This limitation renders the claim indefinite because it is unclear how a single light emitting diode can also be multiple light emitting diodes. It is recommended to amend claim 1, from which claim 14 depends, to recite “at least one light emitting diode” rather than “a light emitting diode”. 
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20160098685 A) (machine translation of written description relied upon) in view of Maeng et al. (KR 20120047174 A) (machine translation of written description relied upon).
Regarding claim 1, Kim et al. discloses a fluid treatment device (para. 1-3, 9-10, 26) (Figs. 1-16), comprising:
a photocatalytic filter (80) including a surface coated with a photocatalyst and activated by illumination of light and for deodorizing and sterilizing a fluid (para. 2-3, 30, 33);
a frame holding the photocatalytic filter (see checkered grating which encloses the photocatalyst material of the filter, para. 30 and Figs. 1-2); and
a light source unit comprising:
	a light emitting diode (57) to emit light toward the photocatalytic filter (para. 10) (Figs. 13, 16), and
	a light source support member (55) comprising an upper surface on which the light emitting diode (57) is disposed and a lower surface opposite to the upper surface and having a reflective portion on the upper surface to reflect light from the light emitting diode toward the photocatalytic filter (para. 33, 66) (Fig. 16);
wherein the light source support member and the photocatalytic filter are provided such that the photocatalytic filter is spaced apart from the light emitting diode by a predetermined distance and maintain the predetermined distance (para. 10, 32-33) (Figs. 3, 13);
wherein there is an illumination region over the photocatalytic filter by the light emitting diode (para. 33) wherein this region would necessarily have a diameter D (the claim term “diameter” is being interpreted to refer to a width of the structure being described rather than the narrower interpretation of a width of a circular structure as discussed in the Office Action dated 2/17/2022) and a first distance L (called d1 in the prior art reference) between the photocatalytic filter and the light emitting diode (para. 10, 33) (Fig. 13) and therefore there is necessarily a ratio D/L, and wherein d1 is disclosed to be a preset value (para. 10, 32-33) which would necessarily limit D/L to being within a preset range;
wherein:
	the first distance is adjustable to irradiate the light from the light emitting diode such that the diameter D of the illumination region is maximized (adjusting the first distance is disclosed at para. 42, and para. 33 discloses that the light from the light emitting diode irradiates an illumination that includes “the entire area” of the photocatalytic filter- this reads on the claimed illumination region being maximized) and the light from the light emitting diode reaches a substantially entire area of the photocatalytic filter (para. 33); and
	irradiance of the light over the illumination region does not exceed 20 mW/cm2 (falls within the claimed range) regardless of different values of the first distance (para. 40-41). 
Kim et al. is silent as to the light source unit being coupled to the frame, with the light source support member and the photocatalytic filter being coupled to the frame such that the photocatalytic filter is spaced apart by the light emitting diode as claimed; and wherein a position of the light emitting diode on the upper surface is adjustable. 
As to the limitation of the position of the light emitting diode on the upper surface being adjustable, Applicant’s own specification states that that this is accomplished by making the light emitting diode “detachably disposed” on the light source support member (para. 110). It has been held that making elements of a prior art device separable is a prima facie obvious modification (MPEP 2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to make the light emitting diode disclosed by Kim et al. detachable from the upper surface of the light source support member, thereby arriving at the claimed subject matter of a position of the light emitting diode on the upper surface being adjustable, in order to allow an operator to conveniently inspect or repair the light emitting diode. 
As to the limitation of the light source unit being coupled to the frame, with the light source support member and the photocatalytic filter being coupled to the frame such that the photocatalytic filter is spaced apart by the light emitting diode as claimed, Maeng et al. discloses an air purification device (para. 5) (Figs. 1-4) comprising a filter (300) (para. 13-15) and a module (comprising 211, 212, 213, 214, 600, 700) (para. 13, 18-19) wherein the module is coupled to the filter (para. 17) (Figs. 1-2). The structure of the module includes guide rails (211, 212, 213, 214), a light emitting diode (700), and a support structure (600) upon which the light emitting diode is disposed wherein the guide rails are coupled to the filter such that the light emitting diode is spaced apart from the filter but can also travel along the guide rails (i.e., by moving the support structure 600 along the guide rails) to adjust a distance between the light emitting diode and the filter (para. 17-20) (Figs. 1-4). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify Kim et al. such that the light source unit is coupled to the frame, with the light source support member and the photocatalytic filter being coupled to the frame such that the photocatalytic filter is spaced apart by the light emitting diode, e.g., by mounting the light source support member to guide rails which are further mounted to the frame holding the filter such that the light emitting diode is spaced apart from the filter and optionally movable with respect to the filter, as in the invention of Maeng et al., as the skilled artisan would have been motivated to provide a mechanism known in the prior art to allow convenient adjustment of the position of a light emitting diode with respect to a filter, in order to adjust the light emitting diode to achieve various air treatment goals (as disclosed by Kim et al. at para. 42). 
Regarding claim 7, Kim et al. discloses that the illumination region is “the entire area” of the photocatalyst filter (para. 33) and that the photocatalyst filter has a width of 100 mm (para. 30)- therefore the diameter D of the illumination region is 100 mm. Kim et al. discloses that distance L between the photocatalytic filter and the light emitting diode ranges from 20 mm to 30 mm (para. 20, 52, 55). Therefore Kim et al. discloses wherein the ratio D/L is 100/30 to 100/20 or ~ 3.33 to 5. 
Kim et al. does not disclose a range identical to that claimed; however, it has been held that in the case where a claimed range overlaps or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP §2144.05). The range disclosed by Kim et al. overlaps the claimed range and therefore the claim does not introduce a patentable distinction over Kim et al. Furthermore, it would have been obvious to one of ordinary skill in the art optimize the ratio D/L (e.g., by changing the filter size to accommodate an airflow as desired, or vary the distance between the filter and the light emitting diode) to achieve a desired air purification goal. 
Regarding claim 12, Kim et al. discloses a plurality of light emitting diodes disposed on the light source support member (para. 66) (Fig. 3). 
Regarding claim 13, Kim et al. in view of Maeng et al. teaches coupling the frame to the light source support member via guide rails used to adjust a distance (reads on a second distance) between the frame and the light source support member, as set forth above, and the guide rails meet the limitation of the claimed coupling member (this term has been interpreted under 112(f), and the prior art guide rails are equivalents to the corresponding structure described in Applicant’s specification). The guide rails as disclosed by Maeng et al. clearly comprise a structure engaged with the filter (see para. 17 and Fig. 1) and although Maeng et al. does not expressly teach a detachable engagement structure, it has been held that making prior art elements separable is a prima facie obvious modification (MPEP 2144.04), and the skilled artisan would have been motivated to modify the prior art guide rails comprise a detachable engagement structure to allow the filter to be removed, e.g., for cleaning, inspection, or replacement. 
Regarding claim 14, Kim et al. discloses a plurality of light emitting diodes separated from one another with the photocatalytic filter in between (para. 10) (Fig. 13) 
Regarding claim 18, Kim et al. discloses wherein the light emitting diode emits light having a wavelength in a UV wavelength band (para. 10).
Regarding claim 19, Kim et al. discloses wherein the device further comprises a fan (blower) forcing a fluid toward the photocatalytic filter (para. 54). 
 
Claim 2-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20160098685 A) (machine translation of written description relied upon) in view of Maeng et al. (KR 20120047174 A) (machine translation of written description relied upon) as applied to claim 1, above, and in further view of Ota et al. (WO 201113568) (machine translation of written description relied upon) (already of record).
Regarding claim 2, Kim et al. is silent as to the photocatalytic filter comprising a plurality of photocatalytic filters.
Ota et al. discloses a fluid treatment device (100) (p. 3) (Figs. 1-5) comprising a frame (31) for holding a plurality of photocatalytic filters (6) placed in the same plane (p. 5) (Fig. 5), wherein the frame comprises a first frame (35) and a second frame (36) comprising a first rib (34) and a second rib (34), respectively, such that the photocatalytic filters are disposed between the first frame and the second frame and the first and second ribs are each disposed between the plurality of photocatalytic filters (pp. 5-6) (Figs. 3, 5). Ota et al. discloses that such a frame configuration allows the photocatalytic filters to be individually placed within the frame, for example in respective cushions that protect the filters from damage, or to allow removal of a filter (p. 5, 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the frame and photocatalytic filter disclosed by Kim et al. to have the configuration of Ota et al., including a plurality of photocatalytic filters arranged in a same plane with ribs disposed between the plurality of photocatalytic filters, as the skilled artisan would have been motivated to improve the utility of the device providing multiple filters (e.g., to allow removal a single spent filter while allowing other filters to continue treating air, or to allow different types of filters with different purification capabilities). 
Regarding claim 3, Kim et al. as modified by Ota et al. teaches the plurality of photocatalytic filters being placed in the same plane, as set forth above. 
Regarding claim 4, Kim et al. as modified by Ota et al. teaches wherein the frame comprises one or more ribs disposed between the plurality of photocatalytic filters, as set forth above. 
Regarding claim 5, Kim et al. as modified by Ota et al. teaches wherein the frame comprises one or more ribs disposed between the plurality of photocatalytic filters, as set forth above, wherein a separation distance between neighboring photocatalytic filters corresponds to a width of a rib interposed between the neighboring photocatalytic filters (see pp. 5-6 and Figs. 3, 5 of Ota et al.).
Regarding claim 8, Kim et al. is silent as to the frame comprising a first frame and a second frame wherein the photocatalytic filter is disposed between the first frame and the second frame. 
Ota et al. discloses a fluid treatment device (100) (p. 3) (Figs. 1-5) comprising a frame (31) for holding a plurality of photocatalytic filters (6) (p. 5) (Fig. 5), wherein the frame comprises a first frame (35) and a second frame (36) comprising a first rib (34) and a second rib (34), respectively, such that the photocatalytic filters are disposed between the first frame and the second frame and the first and second ribs are each disposed between the plurality of photocatalytic filters (pp. 5-6) (Figs. 3, 5). Ota et al. discloses that such a frame configuration allows the photocatalytic filters to be individually placed within the frame, for example in respective cushions that protect the filters from damage, or to allow removal of a filter (p. 5, 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the frame and photocatalytic filter disclosed by Kim et al. to have the configuration of Ota et al., including first and second frames with the photocatalytic filter disposed therebetween, as the skilled artisan would have been motivated to use a configuration that allows convenient access to a photocatalytic filter, e.g., for cleaning or replacement.  
Regarding claim 9, Kim et al. in view of Ota et al. teaches providing the photocatalytic filter between first and second frames, as set forth above.
It would have been further obvious to incorporate other features of the frame and photocatalytic filter configuration disclosed by Ota et al. into the invention of Kim et al., including providing a plurality of photocatalytic filters wherein the first frame and the second frame comprise a first rib and a second rib, respectively, and the first and second rib each being disposed between the plurality of photocatalytic filters, as the skilled artisan would have been motivated to improve the utility of the device by providing multiple filters (e.g., to allow removal a single spent filter while allowing other filters to continue treating air, or to allow different types of filters with different purification capabilities) in a configuration that allows convenient access and/or removal of such filters. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20160098685 A) (machine translation of written description relied upon) in view of Maeng et al. (KR 20120047174 A) (machine translation of written description relied upon) as applied to claim 1, above, and in further view of Jeong et al. (KR 20160068075 A) (US Patent Application Publication 2019/0083674, an English language equivalent of the document, will be cited herein) (already of record).
Regarding claim 6, Kim et al. discloses that the light emitting diode emits light (a beam) reaching the photocatalytic filter from the light emitting diode within the predetermined distance, as set forth above.
Kim et al. is silent as to the beam having an angle that spreads 120 degrees or less.
Jeong et al. discloses a fluid treatment device (10) (para. 14-15) (Figs. 1-4, sheets 1-3 of 7), comprising a photocatalytic filter (40) including a surface coated with a photocatalyst and activated by illumination of light and for deodorizing and sterilizing a fluid (para. 1, 15, 50, 57) and a light emitting diode (31) to emit light toward the photocatalytic filter (para. 19, 56), wherein the light emitting diode is spaced apart from the photocatalytic filter a predetermined distance and emits light having a beam that spreads “approximately around 120°” (falls within the range of 120 degrees of less) to reach the photocatalytic filter (para. 56, 63-64)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20160098685 A) (machine translation of written description relied upon) in view of Maeng et al. (KR 20120047174 A) (machine translation of written description relied upon) as applied to claim 1, above, and in further view of Watanabe et al. (US Patent Application Publication 2018/0344890) (already of record).
Regarding claim 10, Kim et al. discloses a plurality of light source support members (55) for supporting multiple light emitting didoes (para. 33) (Figs. 3, 13). 
Kim et al. is silent as to an auxiliary member coupled to the plurality of light source support members.
Watanabe et al. discloses a fluid treatment device (1) (para. 70) (Figs. 1-2) comprising a light source unit (3) configured to illuminate a photocatalytic filter (para. 70). Watanabe et al. discloses wherein the light source unit comprises a substrate (30) having a plurality of light emitting diodes mounted thereon (para. 98) and further comprises a heat dissipation metal plate (33) fixed to the substrate to dissipate heat generated by the light emitting diodes (para. 98, 124) (Fig. 20, sheet 19 of 34).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the light source support members disclosed by Kim et al. to comprise a heat dissipation metal plate for dissipating heat generated by light emitting diodes coupled thereto, as taught by Watanabe et al., in order to prevent heat from building up and damaging the device. 
Regarding claim 11, Kim et al. in view of Watanabe et al. teaches the auxiliary member comprising a metal and dissipating heat generated from the light emitting diode and the light source support members, as set forth above. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20160098685 A) (machine translation of written description relied upon) in view of Maeng et al. (KR 20120047174 A) (machine translation of written description relied upon) as applied to claim 1, above, and in further view of Balikhin et al. (US Patent Application Publication 2016/0008804) (already of record).
Regarding claim 15, Kim et al. discloses wherein the photocatalytic filter comprises sintered material coated with titanium dioxide (a photocatalytic material) (para. 30).
Kim et al. is silent as to the photocatalytic material being coated on a plurality of sintered beads with pores between the beads in order to form the photocatalytic filter. 
Balikhin et al. discloses a photocatalytic element for disinfection of air (Abstract), wherein the element comprises a plurality of sintered glass (silicon oxide) beads coated with titanium dioxide and pores are disposed between the beads (para. 26-27, 41-43). Balikhin et al. discloses that a photocatalytic element fabricated in the disclosed manner has enhanced mechanical strength, increased catalytic activity, and extended service life (para. 22-25).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the photocatalytic filter disclosed by Kim et al. to comprise a plurality of sintered glass (silicon oxide) beads coated with titanium dioxide wherein pores are disposed between the beads, as Balikhin et al. discloses that such a photocatalytic element has enhanced mechanical strength, increased catalytic activity, and extended service life, and the skilled artisan would have been motivated to use a photocatalytic filter having these benefits. 
Regarding claim 16, Kim et al. in view of Balikhin et al. teaches wherein the beads comprise silicon oxide, as set forth above.
Regarding claim 17, Kim et al. discloses wherein the photocatalytic material is titanium dioxide, as set forth above. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20160098685 A) (machine translation of written description relied upon) in view of Maeng et al. (KR 20120047174 A) (machine translation of written description relied upon) as applied to claim 1, above, and in further view of Ota et al. (WO 201113568) (machine translation of written description relied upon) (already of record) and Krosney et al. (US Patent Application Publication 2014/0030144) (already of record).
Regarding claim 20, Kim et al. discloses an upper light source unit and a lower light source unit wherein each light source unit includes a plurality of light emitting diodes spaced apart from each other in a first direction (i.e., a direction perpendicular to distances d1 and d2 as shown in Fig. 13) (para. 10), wherein the photocatalytic filter (80) is disposed between the upper light source unit and the lower light source unit in a direction perpendicular to the first direction (para. 10) (Fig. 13)
Kim et al. is silent as to a plurality of photocatalytic filters arranged side by side in the first direction, and wherein each light emitting diode of the upper light source unit is spaced apart from each light emitting diode of the lower light source unit in the first direction such that the light emitting diodes of the upper light source unit are not aligned with the light emitting diodes of the lower light source unit in the second direction.
As to the plurality of photocatalytic filters, Ota et al. discloses a fluid treatment device (100) (p. 3) (Figs. 1-5) comprising a frame (31) for holding a plurality of photocatalytic filters (6) arranged side by side in a first direction (p. 5) (Fig. 5). Ota et al. discloses that such a frame configuration allows the photocatalytic filters to be individually placed within the frame, for example in respective cushions that protect the filters from damage, or to allow removal of a filter (p. 5, 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device disclosed by Kim et al. to comprise a plurality of photocatalytic filters arranged side by side in a first direction within the frame, as in the invention of Ota et al., as the skilled artisan would have been motivated to improve the utility of the device providing multiple filters (e.g., to allow removal a single spent filter while allowing other filters to continue treating air, or to allow different types of filters with different purification capabilities). 
As to the limitation of wherein each light emitting diode of the upper light source unit is spaced apart from each light emitting diode of the lower light source unit in the first direction such that the light emitting diodes of the upper light source unit are not aligned with the light emitting diodes of the lower light source unit in the second direction, Krosney et al. discloses that it was known in the art to mount light emitting diodes within a sterilization device in a staggered pattern about an object to be irradiated to optimize radiant flux density (para. 28).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to mount the light emitting diodes disclosed by Kim et al. such that diodes of the first light source unit are not aligned (i.e. staggered) with light emitting diodes of the second light source unit, based on the teachings of Krosney et al., in order to optimize radiant flux across the photocatalytic filter surfaces and thereby enhance disinfection. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sambandan et al. (US Patent Application Publication 2018/0280559) is directed to arranging a light emitting source so as to illuminate a desired percentage of a photocatalytic surface area.
KR 20090011272 U is directed to a driving unit for moving a light emitting diode with respect to a filter in an air purifying device (see attached machine translation of the written description).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799